Citation Nr: 1540651	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-03 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to residuals of stomach cancer.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from April 1980 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2012, the Veteran testified at a videoconference hearing, at the RO, before the undersigned.  In August 2014, the Board remanded this appeal for further development, to include requesting the Veteran's service personnel records from the National Personnel Records Center (NPRC) and any other appropriate sources; requesting that he provide identifying information regarding any recent VA and/or private treatment for his stomach symptoms and/or residuals of stomach cancer and attempting to obtain any such records, to specifically include treatment records from the St. Alban's New York VA facility dated prior to 2001, and records from the Decatur VA facility dated subsequent to 2005; and scheduling the Veteran for a VA examination in order to assess the nature and probable etiology of any current residuals of stomach cancer and provide the requested medical opinions along with supporting rationale.  A review of the record shows that these actions were accomplished; thus, the Board concludes that there was substantial compliance with the remand directives of August 2014.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that based on the Veteran's letter dated in July 2015 and his current medial state, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the AMC (appeals management center) prepared a supplemental statement of the case (SSOC) dated June 19, 2015, and notified the Veteran that he had 30 days from that date to respond with additional comments or evidence.  

Thereafter, on July 3, 2015, the Veteran submitted an SSOC notice response indicating that he had more evidence or information to submit in support of his appeal, and checked off that VA would "wait the full 30-day period to give [him] the chance to submit this information or evidence" and that if the evidence was "not submitted within the 30-day period, [his] case would be returned to the Board."  

Along with this, the Veteran submitted two documents:  (1) a copy of a physician's statement dated in May 2015 and prepared in conjunction with an application to discharge federal student loan and/ or a teaching service obligation based on permanent and total disability; and (2) an excerpt from the internet generically describing how cancer develops.  

Both of these documents appear to be relevant to the issue on appeal, and there is no indication that the AMC reviewed these documents submitted by the Veteran, or that the Veteran waived review of these documents by the AMC and/or indicated this evidence could be considered by the Board in the first instance.  Without a waiver of consideration by the agency of original jurisdiction, the AMC must consider this additional evidence and readjudicate the claim.  38 C.F.R. § 20.1304 (2015).

Accordingly, the case is REMANDED for the following action:

Review the two documents submitted by the Veteran in July 2015, after the SSOC was issued, as well as any other evidence that may be obtained after that date and readjudicate the claim.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, be given an opportunity to respond, and the case must then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.M. Clark
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

